            Case 1:20-cv-09078-RA Document 7 Filed 02/02/21 Page 1 of 1
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 2-2-21



 JOSUE ROMERO, on behalf of himself and
 all others similarly situated,

                                 Plaintiff,                        No. 20-CV-9078 (RA)
                         v.                                               ORDER
 THE GREAT LAKES POTATO CHIP
 COMPANY,

                                Defendant.


RONNIE ABRAMS, United States District Judge:

         On October 27, 2020, Plaintiff Josue Romero brought this action alleging violations of the

Americans with Disabilities Act. On October 30, 2020, the Court ordered the parties to submit a joint

letter within 45 days of service of the summons and complaint. On December 7, 2020, Plaintiff Josue

Romero filed an affidavit of service stating that Defendant The Great Lakes Potato Chip Company was

served on November 25, 2020. Defendant’s answer was due on December 16, 2020.

         Defendant has not appeared, answered, or otherwise responded to the Complaint. Defendant

shall do so or seek an extension by February 16, 2021. If Defendant fails to do so, and Plaintiff intends

to move for default judgment, he shall do so by March 4, 2021.

         Plaintiffs shall serve a copy of this Order on Defendants by February 9, 2021 and promptly file

proof of such service on the docket.

SO ORDERED.

Dated:      February 2, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
